Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 21-34 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the first portion" in line 1; and claim 23 recites the limitation “the second portion” in line 1. There are insufficient antecedent basis for these limitations in the claims 21-23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-34 are rejected under U.S.C. 103 as being un-patentable over Blumenthal-Barby et al (U.S. Patent Application Publication No. 2016/0330280 A1) in view of Miele et al (U.S. Patent Application Publication No. 2018/024157266 A1).

As to claim 21, Blumenthal-Barby et al teach a method (see abstract and figures 1-3) comprising: establishing, by a client device, access to a plurality of applications hosted on different remote computing devices, the different remote computing devices being separate and distinct from one another and the client device (figure 1, pars. 0017-
However, Blumenthal-Barby et al do not teach the step of: executing, by the client device, the instructions to perform different portions of the one or more tasks with use of different applications of the plurality of applications.
Miele et al teach a method (see abstract and figures 4-6) comprising: a step of: executing, by the client device, the instructions to perform different portions of the one or more tasks with use of different applications of the plurality of applications (figure 4, par. 0044, reference teaches a client application broadcast/distribute divided tasks to the server applications).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Miele et al as stated above with the method of Blumenthal-Barby et al because it would have provided reliable communication between client application and a plurality of applications hosted on different remote computing devices and also improved techniques for authentication within distributed computing environments.



As to claims 22-23, Miele et al teach that executing a first portion of the one or more tasks via a first session established between a client application of the client device and a first remote computing device of the different remote computing devices; and executing a second portion of the one or more tasks via a second session established between a client application of the client device and a second remote computing device of the different remote computing devices (figure 4, par. 0044, reference teaches a client application broadcast/distribute divided tasks to the server applications).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Miele et al as stated above with the method of Blumenthal-Barby et al because it would have provided reliable communication between client application and a plurality of applications hosted on different remote computing devices and also improved techniques for authentication within distributed computing environments.

As to claim 24, Blumenthal-Barby et al teach that executing, by an embedded browser of a client application of the client device, the instructions to perform a first portion of the one or more tasks and a second portion of the one or more tasks (figure 1, pars. 0017-0018, figure 2, pars. 0035-0036, reference teaches about a client application (browser) to access a first application running on a cloud computing device and a second application running on the remote computing device).

As to claim 25, Blumenthal-Barby et al teach that at least one of the different remote computing devices is at an origin different than another one of the different remote computing devices (see figures 1 and 3).

As to claim 26, Blumenthal-Barby et al teach that receiving, by the client device, an application script comprising the instructions for the one or more tasks (figure 2, pars. 0035-0038, client device receiving a tag to control/process remote applications).

As to claim 27, Blumenthal-Barby et al teach that allowing, by the device, a first network application of the plurality of applications at a first origin to interface with a second network application of the plurality of applications at a second origin different than the first origin (see abstract and figures 1-3).

As to claims 28-34, they are also rejected for the same reasons set forth to rejecting claims 21-27 above, since claims 28-34 are merely an apparatus for the method of defined in the claims 21-27, also claims 28-34 do not teach or define any new limitations than above rejected claims 21-27.

As to claims 35-40, they are also rejected for the same reasons set forth to rejecting claims 21-27 above, since claims 35-40 are merely an apparatus for the method of defined in the claims 21-27, also claims 35-40 do not teach or define any new limitations than above rejected claims 21-27. Additionally, Blumenthal-Barby et al disclose that the device is further configured to determine that the plurality of 

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Putman et al, U.S. Patent Application Publication No. 2008/0086564 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            November 01, 2021